Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.13 Filed 11/25/20 Page 1 of 10




                    EXHIBIT A
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.14 Filed 11/25/20 Page 2 of 10

                                                                           Service of Process
                                                                           Transmittal
                                                                           10/28/2020
                                                                           CT Log Number 538480866
  TO:      Kim Lundy Service Of Process
           Walmart Inc.
           702 SW 8TH ST
           BENTONVILLE, AR 72716-6209

  RE:      Process Served in Michigan

  FOR:     WALMART INC. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  Barnett Carl, Pltf. vs. Walmart, Inc., etc., Dft.
  DOCUMENT(S) SERVED:               Summons, Complaint, Demand
  COURT/AGENCY:                     Wayne County - 3rd Circuit Court, MI
                                    Case # 20013861NO
  NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall - 04/28/2020 - 5851 Mercury Drive, Dearborn, MI.
  ON WHOM PROCESS WAS SERVED:       The Corporation Company, Plymouth, MI
  DATE AND HOUR OF SERVICE:         By Process Server on 10/28/2020 at 11:16
  JURISDICTION SERVED :             Michigan
  APPEARANCE OR ANSWER DUE:         Within 21 days after receipt
  ATTORNEY(S) / SENDER(S):          Jennifer G. Damico
                                    Buckfire Law Firm
                                    29000 Inkster Road
                                    Suite 150
                                    Southfield, MI 48034
                                    248-569-4646
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/29/2020, Expected Purge Date:
                                    11/03/2020

                                    Image SOP

                                    Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

  SIGNED:                           The Corporation Company
  ADDRESS:                          1999 Bryan St Ste 900
                                    Dallas, TX 75201-3140
  For Questions:                    877-564-7529
                                    MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / SP
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
       Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.15 Filed 11/25/20 Page 3 of 10
Approved, SCAO                                            Original - Court                         2nd Copy - Plaintiff
                                                          1st Copy- Defendant                      3rd Copy -Return

          STATE OF MICHIGAN                                                                                             CASE NO.
         THIRD JUDICIAL CIRCUIT                                       SUMMONS                                         20-013861-NO
            WAYNE COUNTY                                                                                            Hon.Muriel Hughes

Court address: 2 Woodward Ave., Detroit MI 48226                                                                          Court telephone no.: 313-224-2415
Plaintiff's name(s), address(es), and telephone no(s)                                    Defendant's name(s), address(es), and telephone no(s).
Barnett, Carl                                                                            Walmart, Inc., d/b/a Walmart


Plaintiff's attorney, bar no., address, and telephone no

Jennifer G. Damico 51403
29000 Inkster Rd Ste 150
Southfield, MI 48034-1100

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
  oThere are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
   members of the person(s) who are the subject of the complaint.
 0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
  (form MC 21) listing those cases.
 0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
   or family members of the person(s) who are the subject of the complaint.

 Civil Case
  o This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
 0 MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 0 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
 0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

      been previously filed in 0 this court, 0                                                                                Court,

      where it was given case number                                and assigned to Judge

    The action 0 remains 0 is no longer pending.


   Summons section completed by court clerk.                           SUMMONS


NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

 Issue date                                                 Expiration date*                         Court clerk
 10/21/2020                                                 1/20/2021                                Carlita McMiller

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

                                 SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
  Carlita McMill6r                Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.16 Filed 11/25/20 Page 4 of 10




                                                                           STATE OF MICHIGAN

                                                     IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                                   CARL BARNETT,
  10/21/2020 12:55 PM




                                                   Plaintiff,                                Case No.: 20-          -NO
                                                                                             Hon.:
                                   vs.

                                   WALMART,INC., d/b/a WALMART,

                                                   Defendant.

                                   JENNIFER G. DAMICO P51403
  WAYNE COUNTY CLERK




                                   BUCKFIRE LAW FIRM
                                   Attorneys for Plaintiff
                                   29000 Inkster Road, Ste. 150
                                   Southfield, MI 48034
                                  (248) 569-4646/ fax:(248)281-1886
                                  jennifer@buckfirelaw.com




                                                                                COMPLAINT

                                   There is no other civil action between these parties arising out of the same transaction or occurrence as
 Cathy M. Garrett




                                   alleged in this complaint pending in this court, nor has any such action been previously filed and
                                   dismissed or transferred after having been assigned to a judge, nor do I know of any other civil action, not
                                   between these parties, arising out of the same transaction or occurrence as alleged in this complaint that is
                                   either pending or was previously filed and dismissed, transferred or otherwise disposed of after have been
                                   assigned to a judge in the court.

                                                                        /S/ Jennifer G. Damico P-51403
20-013861-NO FILED IN MY OFFICE




                                           NOW COMES Plaintiff, CARL BARNETT, by and through his attorneys, BUCKFIRE

                                   LAW FIRM, and for his Complaint against Defendant, states as follows:

                                                                       COMMON ALLEGATIONS

                                          1.       That the Plaintiff, CARL BARNETT ("Plaintiff'), is a resident of the City of

                                   Detroit, County of Wayne, State of Michigan.




                                   00656078
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.17 Filed 11/25/20 Page 5 of 10




        2.      That, Defendant WALMART, INC., d/b/a WALMART ("Walmart" or

"Defendant") is a Delaware corporation, with its principal place of business located in

Bentonville, Arkansas, regularly and systematically conducts business in Wayne County, State of

Michigan. At the time of the incident complained of, Defendant either owned, possessed,

 managed, serviced and/or exercised control of the premises commonly known as Walmart,

located at 5851 Mercury Drive, Dearborn, Michigan

        3.      That at all times, Defendant, Walmart, by its officers, agents, and employees,

expressly and by implication, invited the public, including the Plaintiff, generally, to access its

store as customers or patrons and invited said customers or patrons to purchase products sold by

said Defendant.

        4.      That the amount in controversy, exclusive of interest, costs, and attorney's fees,

exceeds Twenty-Five Thousand ($25,000.00) Dollars.

                              COUNT I — PREMISES LIABLITY

        5.      That the Plaintiff realleges and reincorporates paragraphs 1 through 4 as though

fully set forth herein.

       6.       That on or about April 28, 2020, Plaintiff accepted Defendant's aforementioned

  invitation to be a customer and was lawfully at Walmart located at 5851 Mercury Drive,

  Dearborn, MI.

        7.      That at said time, Plaintiff was just outside of the Garden Center loading up bags

  of mulch.

        8.      That at there were several wooden pallets contained bags of mulch stacked on the

  pallets outside of the gates leading into the Garden Center.

        9.      That Plaintiff selected a bag of mulch off of a pallet that was waist-level.




00656078
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.18 Filed 11/25/20 Page 6 of 10




         10.    That the pallet adjacent to the one where Plaintiff selected his bag of mulch

  contained bags of mulch stacked approximately 8 feet high.

         1 1.   As Plaintiff took bag of mulch from the pallet that was stacked waist high, a bag

  of mulch fell from the 8 foot- high stacked pallet hitting him on the head, neck, back and

  shoulders and causing him to fall to the ground.

         1 2.   In selecting his bag of mulch, Plaintiff did not strike, touch, disturb or otherwise

  make contact with the 8-foot high stacked pallet of bag of mulch.

         13.    As a result of Defendant's improper "top stocking" of the bags of mulch, and

  other acts and omissions amounting to negligence as more fully explained herein, Plaintiff

  suffered serious and debilitating injuries and damages.

         14.    That, as Plaintiff was a lawful customer of Walmart, Defendant had a duty to

 provide a safe environment and exercise due care with respect to lawful customers of Walmart so

 as to prevent injury to said customers and are liable for any injury to their lawful customers

 caused by their negligence or that of their employees, agents or representatives.

         15.    That Defendant, Walmart, by its officers, agents, and employees was then and

 there guilty of negligence, and that it breached a duty of care to Plaintiff and caused injuries to

 Plaintiff.

         16.    That the Defendant had a duty to Plaintiff as an invitee, to inspect for dangerous

 conditions and to warn Plaintiff and of dangerous conditions of which it knew or should have

 known, or of dangerous conditions it created.

         17.    That the dangerous condition on the premises, the pallet stacked approximately 8-

 feel height with bags of heavy mulch, over the Plaintiff's head, was not an open and obvious

 condition for which an ordinary person of average intelligence would discovery upon causal




 00656076
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.19 Filed 11/25/20 Page 7 of 10




inspection and avoid the hazard.

        18.    Defendant, Walmart, was clearly on notice of the dangers of falling top-stocked

 merchandise based upon prior litigation and sizeable settlements.

        19.    That all times herein, the Defendant, Walmart, owed a duty of care to the

Plaintiff, and not withstanding said duty of care owed to Plaintiff, the Defendant, Walmart,

breached said duties, including but not limited to, the following acts of negligence and/or

omissions:

               a.      Failing to use due care that was owed to Plaintiff;

               b.      Failing to provide a safe environment to its customers;

               c.      Failing to properly stock the pallets with bags of mulch by stacking them

                       too high and/or improperly aligning them so that it was foreseeable that

                       they would fall and injure a patron;

               d.      Failing to properly train employees on how to properly stock pallets with

                       bags of mulch to ensure that they were not stacked to high and/or
                                 =
                       improperly aligned them so that it was foreseeable that they would fall and

                       injure a patron;

               e.      Failing to properly train its employees on the foreseeable risks and

                       dangers of"top stock" injuries;

               f.      Failing to routinely inspect the premises for hazardous conditions that are

                       likely to cause serious harm if not corrected;

               g.      Failing to properly supervise employees when stocking and inspecting

                       merchandise;

               h.      Failing to diminish or remedy a dangerous condition on the premises when




00656078
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.20 Filed 11/25/20 Page 8 of 10




                         it knew or should have known that such condition created an unreasonable

                         risk of injury to Plaintiff;

                  i.     Failing to enact and enforce suitable safety standards;

                 j.      Creating a dangerous condition for Plaintiff;

                  k.     Violating its own policies, procedures, local ordinances and/or building

                         codes; and

                  1.     Other acts of negligence to be determined through discovery.

         20.      That as a direct and proximate result of the negligence of Defendant, Walmart,

 the Plaintiff suffered severe, painful and permanent injuries to his person and body, and or an

 aggravation of pre-existing conditions, including, but not limited to a traumatic brain injury, post

 concussive headaches, back and knee injuries, psychological injuries and other injuries to his

 body and any and all damages which proofs may show.

         21.      That said injuries will cause and will continue to cause the Plaintiff to suffer pain,

 disfigurement, discomfort and mental anguish, and have deprived him of many of the normal

 activities of life.

         22.      As a further direct and proximate result of the aforementioned acts and omission

 of the Defendant, its employees, agents or representatives, Plaintiff has suffered and will

 continue to suffer pain, humiliation, embarrassment, mental anguish, fright, shock, disability,

 loss of enjoyment of life, deprivation of many of the activities of her normal life, disfigurement,

  gross indignity and inconvenience because of the permanent nature of said injuries; he has

 suffered or may yet suffer aggravation or activation of a pre-existing condition.

         23.      That as a result of the Plaintiff's injuries, he has been compelled to seek medical

 treatment and will incur medical expenses and will continue to do so in the future.




 00656078
Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.21 Filed 11/25/20 Page 9 of 10




       24.     That, in addition, as a result of Plaintiff's injuries he has been unable to engage in

gainful employment, and has suffered lost wages and other economic damages.

        25.    That said injuries have caused, and will continue to cause the Plaintiff to suffer

economic losses, including, but not limited to, medical expenses and lost wages.

       WHEREFORE, Plaintiff prays for a Judgment against the Defendant, Walmart, for

actual and consequential damages in whatever amount in excess of Twenty-Five Thousand

Dollars ($25,000.00) he is deemed to be entitled by this Honorable Court and/or Jury, together

with costs, interest, and attorney fees.



                                               BUCKFIRE & BUCKFIRE,P.C.


                                           By: /s/ Jennifer G. Damico

                                               JENNIFER G. DAMICO P51403
                                               Attorney for Plaintiff
                                               29000 Inkster Road, Ste. 150
                                               Southfield, MI 48034
                                              (248)569-4646
Dated: October 22, 2020




00656078
Carlita McMiller                  Case 2:20-cv-13127-LVP-APP ECF No. 1-2, PageID.22 Filed 11/25/20 Page 10 of 10




                                                                      STATE OF MICHIGAN

                                                    IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                                   CARL BARNETT,
10/21/2020 12:55 PM




                                                  Plaintiff,                        Case No.: 20-     -NO
                                                                                    Hon.:
                                   vs.

                                    WALMART,INC., d/b/a WALMART,

                                                  Defendant.

                                    JENNIFER G. DAMICO P51403
WAYNE COUNTY CLERK




                                    BUCKFIRE LAW FIRM
                                    Attorneys for Plaintiff
                                    29000 Inkster Road, Ste. 150
                                    Southfield, MI 48034
                                   (248)569-4646/ fax:(248) 281-1886
                                   jennifer buckfirelaw.com



                                                                        JURY DEMAND

                                           Plaintiff, CARL BARNETT, by and through his attorneys, BUCKFIRE LAW FIRM,
Cathy M. Garrett




                                    hereby demands a trial by jury.

                                                                       BUCKFIRE & BUCKFIRE,P.C.


                                                                         By: /s/ Jennifer G. Damico

                                                                             JENNIFER G. DAMICO P51403
20-013861-NO FILED IN MY OFFICE




                                                                             Attorney for Plaintiff
                                                                             29000 Inkster Road, Ste. 150
                                                                             Southfield, MI 48034
                                                                            (248) 569-4646
                                   Dated: October 22, 2020




                                   00656114
